DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “any cutting blade” is indefinite because not all the available/ commercial blades fit the recess of the carriage.
Claim 6 recites the limitation "a cutting edge".  Claim 1 also recites "any cutting blade" at its line 2. The examiner cannot determine whether double inclusion is intended. Correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kennedy (5,230,152).
Kennedy discloses the invention including:
Claims 1 and 9; a housing 1-2; and a carriage 4c retained in the housing and formed with a first blade recess (see Fig. 2 below) at a top edge of the carriage and a second blade recess (see Fig. 2 below) at a bottom edge of the carriage, wherein each of the blade recesses is configured to orient a cutting edge (see Fig. 3) of a cutting blade inserted into one the blade recesses to be facing outward from a center portion 5a of the carriage.
Claims 2 and 10; wherein the housing comprises a first housing member 1 that is removably attachable to a second housing member 2.
Claim 3; wherein a locking assembly 3 on a rear edge of the housing is configured to selectively lock the housing members together.
Claims 6 and 19; a cutting blade (see Fig. 3).
Claims 7, 14, and 20; wherein the carriage is movable between a first position wherein the cutting blade is retained entirely within the housing (see Fig. 7) and second position wherein at least a portion of the cutting blade is extended outside of the housing (see col. 2, lines 15-25).
Claim 15; an exterior member 5 disposed at an exterior of the housing and attached to the carriage via an aperture (see Fig. 1) formed in the housing and configured to move the carriage between the first position and the second position.
Claim 16; the housing comprises a first housing member 1 that is removably attachable to a second housing member 2; a carriage 4c retained in the housing and formed with a first blade recess (see Fig. 2 below) at a top edge of the carriage and a second blade recess (see Fig. 2 below) at a bottom edge of the carriage, wherein each of the blade recesses is configured to orient a cutting edge (see Fig. 3) of a cutting blade inserted into one the blade recesses to be facing outward from a center portion 5a of the carriage; an exterior member 5 disposed at an exterior of the housing and attached to the carriage via an aperture (see Fig. 1) formed in the housing.
Claim 17; wherein a front edge of the housing is formed with a first blade outlet slot (see Fig. 1 below) that is aligned with the first blade recess of the carriage and a second blade out slot (see Fig. 1 below) that is aligned with the second blade recess of the carriage.
Claim 18; wherein each of the blade outlet slots are equidistant from a longitudinal axis of the housing (see Fig.1 where the slot are at each end of the cover).


    PNG
    media_image1.png
    712
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1032
    423
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4-5, 8, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724